Campbell J.:
The case reserved is upon a motion for a new trial, based upon the claim that the verdict of the jury was against law and evidence.
The precise form in which this question arose does not plainly appear. This should properly be set out in a case reserved on such a motion, as nothing but questions of law, and such as are fairly raised on the trial, or in the progress of the cause, can legally be entertained by us. The only way in which the exact point here presented could have arisen, must have been as the foundation of a hypothetical charge asked of the court, inasmuch as it appears from the facts, that if such a hypothesis was adopted by the jury, it must have been inferentially. The instrument on its face was an ordinary chattel mortgage, with no objectionable features.
The law point then] is simply this: Whether it is the duty of the court to instruct a jury that an instrument like the one in question, valid on its face, and made without any actual fraudulent intent, must be held absolutely void, as against creditors, under the circumstances supposed; and that, if the jury find such circumstances, they have no right to render a verdict in favor of its validity.
The law, where an instrument contains illegal provisions, *113and such as are not reconcilable, on any possible hypothesis, with an honest or legal intent, declares it void upon its face, because no evidence could change its character. The cases in which this absolute and unchangeable presumption arises, are not numerous. There are other cases in which, upon the face of the instrument, a statutory presumption arises which is only prima facie evidence of fraud. And there are still more cases in which the whole illegality charged must be made out by extrinsic evidence. In both of the classes last named, the jury must determine all the facts. Such is the case before us, and it is not disputed that the facts here must be submitted to the jury; but it is claimed that the intent derivable from those facts is a question of law, and may be deduced in opposition to the finding of an absence of actual wrong intent.
The statute declares that every conveyance or assignment of property “made with the intent to hinder, delay, or defraud creditors, shall be void as against the persons so hindered, delayed, or defrauded.”' And it further provides that “The question of fraudulent intent, in all cases, arising under this, or either of the last two preceding chapters, shall be deemed a question of fact, and not of law.”
It certainly does not strike one as an obvious conclusion from this language, that the fraudulent intent to be derived from any given or found state of facts, was intended to be made an ifiference of law. The question of intent, "and not merely the facts from which it may be inferred, is declared to be a question for the jury. The statute must have some meaning, and it was undoubtedly introduced to create or settle a rule of law. No question ever arose in any court as to whose province it is to pass upon facts. But questions have often arisen as to whose right or duty it is to deduce legal conclusions from given circumstances. This question has been much mooted in reference to fraudulent conveyances. The statute uses language very well calculated to settle this doubt, and it ought to be construed in such a manner as to carry Out the intent appearing on its face.
*114In New York several decisions have been made, which held that the fraudulent intent might be inferred as a question of law from certain facts, mostly consisting of continued possession by the mortgagor, or other circumstances attending such possession or use. But in the Court of Errors, in Smith v. Acker, 23 Wend. 653, the whole doctrine was satisfactorily disposed of, and, although not always acquiesced in, it has never been overruled, and its reasoning has never been shaken. This case was recognized in Jackson v. Dean, 1 Doug. Mich. 519, as a correct exposition of the law, and the whole question of intent was declared to be a question of fact. This has always been recognized as law in this state, unless in the few cases where the conveyance is void on its face. And the Court of Appeals of New York, in the case of Gardner v. McEwen, decided a few days ago, upon facts quite as strong as those assumed in this case, and very similar — although intimating, in accordance with some of the decisions of that state, that an agreement to allow the mortgagor to buy and sell goods in the usual course of business might be regarded as fraudulent — held distinctly that the court could not, upon such facts, withdraw the question .of fraudulent intent from the jury, or declare that intent to result from the agreement, as a question of law. Courts have differed upon the legality of such an agreement, but, if it is not a question of law, a jury is the proper body to determine the fraud, or absence of fraud, from the circumstances of each case.
It is quite proper for a court to call the attention of a jury to all the facts bearing upon the good faith of the transaction, but it was evidently the intention of the statute to abolish the arbitrary rules which different courts had laid down, whereby honest instruments had sometimes been annulled, and dishonest ones upheld. By leaving each case to the jury, each instrument is made to stand upon its own actual merits; which is much safer in questions of fraud; Whose manifestations are infinitely various, than the adoption of fixed rules, which must fail to meet numerous cases.
*115We have purposely avoided discussing any of the circumstances of the case before us. We think the facts reseiwed do not raise any. question of law which can be decided by the court under the statute referred to, and that the intent must be left to the jury. It should be certified to the court below that the question reserved should be answered in the negative.
The other Justices concurred: